Citation Nr: 1214549	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bladder disability. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2004 and January 2005 rating actions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  By these rating actions, the RO, in pertinent part, denied entitlement to TDIU and service connection for a bladder disability, respectively.  The Veteran appealed the above-cited rating actions to the Board. 

In September 2007, the Veteran testified before the undersigned at the above-cited RO.  A copy of the hearing transcript of this proceeding is associated with the claims folder.  

In December 2007, the Board, in pertinent part, remanded the claims of entitlement to TDIU and entitlement to service connection for a bladder disorder to the RO for additional development.  The requested development has been completed and the case has returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's current bladder disorder, bladder outlet obstruction, did not have its onset during military service or within the initial post-service year, and is not otherwise etiologically related thereto.

1.  The Veteran's current bladder disorder, bladder outlet obstruction, did not have its onset during military service and is not otherwise etiologically related thereto; bladder calculi were now shown within one year of service discharge.

2  The Veteran has a grade school education.  He last worked full-time as a cement mason in 1992 and earned $980.00 a month. 

3.  The Veteran's lumbar strain with degenerative changes (rated as 40 percent disabling); recurrent pyelonephritis (rated as 10 percent disabling); left knee disorder (rated as 10 percent disabling); radiculopathy of the right lower extremity (rated as 10 percent disabling); radiculopathy of the left lower extremity (rated as 10 percent disabling); and, right ureterocele, status-post surgery (rated as noncompensably disabling) do not preclude him from securing or following a gainful occupation.  His combined service-connected rating is 60 percent.


CONCLUSIONS OF LAW

1.  A bladder disorder was not incurred in or aggravated by military service, nor may bladder calculi be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, what portion of such the claimant is expected to provide and invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004).  This latter element was removed from the regulation during the course of this appeal.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103  (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini II, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In September 2003 and August 2004 letters to the Veteran, the RO provided him with preadjudication VCAA notice with respect to the issues on appeal.  Pelegrini II, supra.  With respect to the claim for service connection for a bladder disorder, the RO did not provide complete VCAA notice until after the appealed January 2005 rating decision was issued.  (See August 2005 letter from the RO to the Veteran).  However, the Veteran was not prejudiced from this timing error because the RO readjudicated the above-cited claim in subsequent supplemental statements of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.  

In addition, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a March 2006 letter, the RO informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the TDIU and service connection claims analyzed in the decision below.  The Veteran's service treatment records (STRs), as well as private and VA examination treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony of the Veteran and his attorney have been associated with the claims file.  In addition, in November 2011 and in response to the Board's December 2007 remand directives, VA examined the Veteran to determine the effect, if any, that his service-connected disabilities had on his ability to obtain and follow substantially gainful employment and the etiology of his bladder disorder.  A copy of the November 2011 VA examination report is contained in the claims file.  The Board finds the November 2011 examination report to be adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for his respective opinion, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's December 2007 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the TDIU and service connection claims on appeal. 

I. Merits Analysis

(i) Bladder Disorder

The Veteran seeks service connection for a bladder disorder.  He maintains that his current bladder symptoms are the result of trauma that occurred during an insertion of a catheter during military service in 1968.  (Transcript (T.) at page (pg.) 6)).  He contends that no urine was extracted during his in-service catheterization and that he has had an overactive bladder ever since the above-cited incident. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Other specifically enumerated disorders, including calculi of the bladder, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

At the outset, the Board finds, and the Veteran does not contend otherwise, that there is no evidence of calculi of the bladder to a compensable degree within a year of service discharge.  Thus, service connection for bladder calculi on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309 (2011).

The Board finds that the preponderance of the competent and probative evidence of record is against the claim for service connection for a bladder disorder because the medical evidence is against a nexus of this disorder to military service 

The Veteran has been diagnosed with a bladder disability, namely bladder outlet obstruction.  (See November 2011 VA general medical examination report).  Thus, Hickson element number one (1) has been met.  Hickson, supra. 

The Veteran's STRs show that he was hospitalized from June to September 1968 at which time he underwent a catheterization in late July 1968 and 60 ccs of clear yellow-colored urine were obtained.  The Veteran's bladder was irrigated with 200 ccs.  No blood or clots were apparent.  The catheter was removed.  The Veteran also underwent an excretory urogram, intravenous pyelogram (IVP), transurethral resection of the ureterocele, abdominal aortogram, and cystoscopy without any residual complications.  At discharge from the hospital in September 1968, the Veteran's final diagnoses were: (i) absent right kidney, congenital; (ii) ureterocele, right; and, (iii) chronic back strain without evidence of neurologic deficit.  A September 1968 service separation examination report reflects that the Veteran's genitourinary system was evaluated as "abnormal" due to left ureterocele, agenesis of the right kidney and caliectasis of the left kidney.  On an accompanying Report of Medical History, the Veteran denied having had frequent or painful urination.  In light of the foregoing, Hickson element number two (2) is satisfied as there is evidence that the Veteran was catheterized during military service, as he has alleged.  Hickson, supra. 

Thus, the crux of the Veteran's claim hinges on whether there is medical evidence of a nexus between his diagnosed bladder outlet obstruction and an incident of service origin, namely the 1968 catheterization.  Hickson, supra.  As to the medical opinion evidence in this case, there are private and VA opinions that are supportive of and against the claim, respectively. 

Evidence in support of the Veteran's claim for service connection for a bladder disorder includes reports, dated in April 2004 and March 2006, prepared by his treating urologist, M. D. M., M. D.  In an April 2004 report, Dr. M. M. indicated that he had been treating the Veteran for bladder outlet obstructive symptoms that were secondary to BPH for the previous four years (2000).  He stated that that he had performed a cystoscopy on the Veteran in 2003 that showed a false passage through the prostatic urethra that was secondary to "urethral instrumentation" performed while he was a patient in the military service in 1968.  In his March 2006 report, Dr. M. M. noted that the Veteran had sustained a spinal injury during military service that required a catheterization.  Dr. M. M. reported that the catheter had to be removed because the nurse was unable to obtain any urine from the Veteran.  After a physical evaluation of the Veteran in March 2006, Dr. M. M. opined that the Veteran's significant bladder outlet obstructive symptoms were secondary to benign prostate hypertrophy that was secondary to trauma that had occurred from Foley catheter placement during military service.  (See April 2004 and March 2006 reports, prepared by M. D. M., M. D.).  

The Board finds Dr. M. M.'s opinions to be of minimal probative value because they are not based on a review of the Veteran's medical history, to include his STRs, but rather were based on the purported in-service history as provided by the Veteran and are unsubstantiated by his STRs.  Dr. M. M.'s recitation of the in-service catheterization, as reported by the Veteran, is in direct conflict with the STRs, which clearly indicate that 60 ccs of his urine were obtained after he was catheterized in late 1968.  The catheter was removed without any complications.  In addition, during his 1968 hospitalization, the Veteran underwent several urological tests without any residual complications resulting therefrom.  In fact, his course of treatment after his 1968 cystoscopy was noted to have been uneventful.  This finding negates the probative value of Dr. M. M.'s April 2004 and March 2006 reports because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, for the foregoing reasons, the Board finds Dr. M. M.'s April 2004 and March 2006 opinions to be of minimal probative. 

Evidence against the claim includes VA opinions, dated in November 2004 and November 2011.  In November 2004, a VA examiner opined, after a physical evaluation of the Veteran and review of the claims files, that "It is more likely than not the current bladder outlet obstruction is due to his BPH and is not due to his in service urethral instrumentation."  (See November 2004 VA examination report).  The Board finds this opinion to be of little probative value because the examiner did not prove any rationale for his opinion, despite being requested to do so by the RO.  See Nieve- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Gardin v. Shinseki, 2010 WL 2898320 (Fed. Cir.) (July 16, 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).  Thus, as the November 2004 VA examiner failed to provide any rationale for his negative opinion, the Board finds that is also of minimal probative value. 

Pursuant to the Board's December 2007 remand directives, VA examined the Veteran to determine the etiology of his current bladder disorder in November 2011.  After a claims files review and comprehensive physical evaluation of the Veteran in November 2011, a VA physician's assistant (PA) opined that the Veteran's bladder outlet obstruction was due to his BPH that was a result of his age and not his in-service nephrectomy and ureterocele conditions.  The PA reasoned that the Veteran's bladder outlet obstruction symptoms had manifested themselves in the previous 10 years (i.e., calendar year 2000), which correlated with the aging of the prostate gland.  The PA explained that there was no indication in Dr. M. M.'s records that there was any irregularity of the physical structure of the Veteran's prostate gland, other than inflammatory changes around the prostatic urethra related to a recent transurethral resection of the prostate that was performed for voiding-related symptoms due to an enlarge prostate.  (See November 2011 general medical VA examination report).  

The November 2011 VA PA's opinion is consistent with the other post-service medical evidence of record reflecting that the Veteran's initial complaints of any bladder outlet obstructive symptoms was in the 1990's, several decades after service discharge in 1968.  (See May 1994 rating action, wherein it was noted that illegible VA treatment records, dated from 1991 to 1993, revealed that the Veteran had complained of redacted urine flow and incomplete voiding.  A minimal bladder outlet obstruction was noted).  

The November 2011 VA PA opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is, therefore, more probative than Dr. M. M.'s April 2004 and March 2006 reports.  Nieves-Rodriguez v. Peake, supra. 

The Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran's current bladder disorder is related to his 1968 in-service urethral instrumentation weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The Board also finds the Veteran's statements that as a result of the unsuccessful 1968 in-service catheterization, he has continued to experience an overactive bladder not credible and incongruous with his STRS, which, as noted above, show that the 1968 catheterization yielded 60 ccs of his urine and was removed without any complications.  In addition, the Veteran did not complain of any frequent or painful urination at discharge in 1968 or until the 1990's, decades after service discharge.

The Veteran's assertions and testimony alone are not competent to provide the required nexus evidence in this case.  Although the Veteran is competent to report that he was catheterized during service, he is not competent to attribute his current bladder disorder, bladder outlet obstruction, to an unsuccessful in-service catheterization, particularly in light of the fact that a 1968 service treatment report reflects that 60 ccs of his urine were obtained after he was catheterized.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007). 

As a more general matter, the Veteran has not demonstrated that he has any expertise to render a nexus opinion.   Accordingly, his contention regarding the etiology of his current bladder disorder is of no probative value, as it is beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Overall, the evidence is not in relative equipoise, and the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49d (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is denied. 


(ii) TDIU claim

The Veteran seeks entitlement to TDIU.  He maintains that his service-connected disabilities, primarily his service-connected low back disorder, preclude him from performing substantially gainful employment.  

The RO received VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, in November 2003.  The Veteran indicated that he was unable to work due to his service-connected back disability.  He related that he had last worked full-time as a cement mason in 1992, and that he had earned $980.00 a month.  The Veteran indicated that he did not expect to receive disability benefits.  He reported that he had a grade school education.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining/retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Service connection has been established for lumbar strain with degenerative changes, evaluated as 40 percent disabling; recurrent pyelonephritis, evaluated as 10 percent disabling; intermittent dislocation, left patella, with degenerative changes, evaluated as 10 percent disabling; left lower extremity radiculopathy, evaluated as 10 percent disabling; right lower extremity radiculopathy, evaluated as 10 percent disabling; and right ureterocele, status post surgery, evaluated as noncompensably disabling.  The combined service-connected rating is 60 percent.  (See March 2010 rating decision).  Thus, he does not meets the percentage standards for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

The Board does not have jurisdiction to assign such an extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation and Pension Service.

The RO has considered entitlement to a TDIU rating on an extraschedular basis and has determined that referral for such extraschedular rating is not appropriate (see December 2011 Supplemental Statement of the Case).  The Board may accordingly consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, supra.

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disorders.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular evaluation is assigned to the exceptional case where the schedular evaluations are found to be inadequate.  An exceptional case includes such factors as marked interference with employment, or frequent periods of hospitalization as to render impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).

Thus, the question that remains is whether the Veteran's service-connected low back, left knee, bladder, and kidney disabilities, and radiculopathy of the right and left lower extremities prevent him from working at a substantially gainful employment consistent with his work background and education.  This exact question was slated to VA examiners in March 2005 and February 2011.  

When examined by VA in March 2005, the Veteran indicated that his service-connected low back disability was the prime reason that he was unable to maintain employment.  After a complete physical evaluation of the Veteran's extremities, the VA examiner opined that regarding his employability, he would be limited to sedentary-type activity that would not require lifting more than 10 pounds on an occasional basis and less than 10 pounds on a frequent basis.  The VA examiner determined that the Veteran would not be able to do anything that required prolonged walking, standing, stooping, or bending.  The March 2005 VA examiner's opinion is supported by a November 2011 VA examiner's opinion. 

In November 2011, a VA examiner opined, after a review of the claims file, recitation of the Veteran's work history and an entire physical evaluation of the Veteran, that his service-connected low back and left knee disabilities would impact his ability to work in a physical capacity because he would not be able to engage in any heavy lifting, bending or prolonged walking or standing.  The VA examiner concluded that despite the physical limitations imposed on the Veteran by his low back and left knee disabilities, he would still be able to work in a sedentary capacity.  The VA examiner determined that the Veteran's service-connected kidney disorder had no impact on his ability to work in a physical or sedentary capacity.  With regards to the Veteran's radiculopathy of the right and left lower extremities, the VA examiner concluded that while these disabilities would preclude the Veteran from performing physical employment that required prolonged walking, climbing or carrying heavy objects because they caused problems with his gait, they would have no impact on sedentary employment.  The VA examiner noted that the Veteran's low back disability and radiculopathy of the right and left lower extremities were the main factors that limited his employment, as described above.  Finally, the VA examiner also indicated that while the Veteran's service-connected bladder condition would limit his employment ability in both a physical and sedentary capacity due to occasional urinary leakage, it would not prohibit it.  

Overall, the November 2011 VA examiner concluded that despite the physical limitations imposed on the Veteran from his service-connected low back and left knee disabilities and radiculopathy of the right and left lower extremities, he would still be able perform sedentary employment.  In addition, while the Veteran's service-connected bladder disorder was found to have limited both physical and sedentary employment, the November 2011 VA examiner concluded that it did not prohibit employment.   

The March 2005 and November 2011 VA examiners' opinions are against the claim and are uncontroverted.    

Accordingly, the preponderance of the evidence is against a conclusion that the Veteran's service-connected disabilities are so exceptional or unusual as to prevent him from obtaining or retaining gainful employment.  Thus, the Veteran's claim of entitlement to TDIU is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a bladder disorder is denied. 

Entitlement to TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


